783 N.W.2d 376 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Willie Richard POSEY, Defendant-Appellant.
Docket No. 140719. COA No. 289820.
Supreme Court of Michigan.
June 28, 2010.

Order
On order of the Court, the motion for miscellaneous relief is GRANTED. See MCR 7.301(A)(2); MCR 7.302(B). The application for leave to appeal the January 14, 2010 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.